Judgment unanimously affirmed. Memorandum: Relator was sentenced in Supreme Court, Cayuga County, on April 26, 1965 on his plea of guilty to grand larceny, first degree, *730to an indeterminate sentence of 7 to 15 years. On January 20, 1976, he was given a parole release hearing. His parole was denied, and he was furnished with the following written statement of the reasons for denial of parole: "1. You are a parole violator; 2. You have been granted probation in the past; 3. This is your eighth (8th) conviction; 4. You do not learn from experience; 5. You have unrealistic plans for the future.” Special Term dismissed relator’s petition to require a further statement from the Board of Parole. It found the reasons given were meaningful and sufficient and we agree that they were (see Matter of Ebbs v Regan, 54 AD2d 611; People ex rel. Ganci v Henderson, 54 AD2d 609; Matter of Watkins v Caldwell, 54 AD2d 42). (Appeal from judgment of Cayuga Supreme Court—habeas corpus.) Present —Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.